PORTER, J.
delivered the opinion of the court. The record in this case contains no statement of facts by the Judge, no evidence recorded by the clerk, no certificate that the cause was tried on written documents, no case agreed, nor no bill of exceptions. It is certified by the clerk to contain a true and complete transcript of the record, in the cage as above entitled, and the documents on file in the same. This we held in the case of Monlon vs. Brandt & al's syndics, was not sufficient to enable us to examine the case on its merits *68because it does not prove to us that aB the matters on which the cause was tried, were made apart of the record, 10 Martin, 670.
East'n District.
Jan. 1824
M'Caleb for the plaintiff, -- for the de~ fend ant.
It is therelore ordered, adjudged, arid decreed, that the appeal be dismissed, with costs.